Case: 18-40644      Document: 00514987582         Page: 1    Date Filed: 06/07/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 18-40644                              June 7, 2019
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
JACKIE LEE BOYD,

                                                 Plaintiff-Appellant

v.

CAROL MONROE; LANA BRUNETT; GWENDOLYN FULLER; SARAH
COOK; CHAD MOORE,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 6:17-CV-649


Before JOLLY, COSTA, and HO, Circuit Judges.
PER CURIAM: *
       Jackie Lee Boyd, Texas prisoner # 1263639, appeals the district court’s
dismissal of his 42 U.S.C. § 1983 civil suit for failure to state a claim upon
which relief could be granted.           In his complaint, Boyd alleged that the
defendants were deliberately indifferent to his serious medical needs because
they refused to escort him to the infirmary on several occasions to receive his



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40644    Document: 00514987582      Page: 2   Date Filed: 06/07/2019


                                 No. 18-40644

anti-depression medications and, as a result, he had suicidal thoughts and
tried to hang himself. Boyd’s motions to supplement his brief and to place his
brief under seal are GRANTED.
      We review the dismissal of a complaint for failure to state a claim de
novo. Rogers v. Boatright, 709 F.3d 403, 407 (5th Cir. 2013). Boyd does not
challenge the district court’s determination that the defendants could not be
liable under the doctrine of vicarious liability or respondeat superior.
Accordingly, Boyd has abandoned his claims to the extent they rely on the
theory of vicarious liability. See Brinkmann v. Dallas County Deputy Sheriff
Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      Regarding his deliberate indifference claims, Boyd does not allege facts
that establish that prison officials “refused to treat him, ignored his
complaints, intentionally treated him incorrectly, or engaged in any similar
conduct that would clearly evince a wanton disregard for any serious medical
needs.” Domino v. Texas Dep’t of Crim. Justice, 239 F.3d 752, 756 (5th Cir.
2001) (internal quotation marks and citation omitted). Boyd’s allegations that
he did not receive all the prescribed doses of his medications, at most,
demonstrate negligence. See Gobert v. Caldwell, 463 F.3d 339, 346 (5th Cir.
2006); Hall v. Thomas, 190 F.3d 693, 697 (5th Cir. 1999); Mayweather v. Foti,
958 F.2d 91, 91-92 (5th Cir. 1992). Mere negligence is not sufficient to support
a claim for deliberate indifference. See Gobert, 463 F.3d at 346.
      Boyd complains that the district court relied on inaccurate information
in dismissing his complaint. However, the court explicitly stated that it would
not consider those statements that Boyd represented were erroneous. Thus,
contrary to Boyd’s assertion, the district court did not rely on any untrue
information. Accordingly, the district court properly determined that Boyd
failed to state a claim. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).



                                       2
    Case: 18-40644    Document: 00514987582    Page: 3   Date Filed: 06/07/2019


                                No. 18-40644

      The district court’s dismissal of Boyd’s § 1983 complaint pursuant to 28
U.S.C. § 1915A counts as a strike for purposes of § 1915(g). See Brown v. Megg,
857 F.3d 287, 290-92 (5th Cir. 2017); Adepegba v. Hammons, 103 F.3d 383,
385-87 (5th Cir. 1996), abrogated in part on other grounds by Coleman v.
Tollefson, 135 S. Ct. 1759, 1762-63 (2015). Boyd is CAUTIONED that if he
accumulates three strikes, he will not be able to proceed in forma pauperis in
any civil action or appeal while he is incarcerated or detained in any facility
unless he is under imminent danger of serious physical injury. See § 1915(g).
      AFFIRMED; MOTIONS GRANTED; SANCTION WARNING ISSUED.




                                      3